
	
		I
		111th CONGRESS
		1st Session
		H. R. 3716
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Stupak (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To make certain adjustments to the price analysis of
		  propane prepared by the Secretary of Commerce.
	
	
		1.AmendmentSection 9(a) of the Propane Education and
			 Research Act of 1996 (15 U.S.C. 6408(a)) is amended by striking price of
			 consumer grade propane to a composite and inserting average
			 price of consumer grade propane to all end users to an equally weighted
			 composite.
		2.Updated price
			 analysisNot later than 60
			 days after the date of enactment of this Act, the Secretary of Commerce shall
			 prepare and make available to the public a propane price analysis reflecting
			 the amendment made by section 1.
		
